Hill, P. J. (dissenting).
Under the provisions of section 25-a of the Workmen’s Compensation Law “ after a lapse of seven years from the date of the injury * * * and also a lapse of three years from the date of the last payment of compensation, provided, however, that where the case is disposed of by the payment of a lump sum the date of last payment for the purpose of this section shall be considered as the date to which the amount *700paid in the lump sum settlement would extend if the award had been made on the date the lump sum payment was approved at the maximum compensation rate the employee’s earnings would warrant ” awards are to be made against the Special Fund. The statute, by its terms, is retroactive. In this case three years have not elapsed since the last payment of compensation as “ payment ” is defined in the foregoing quotation. The injury occurred, the award was made and the lump sum paid long before section 25-a in its original form was enacted. (Laws of 1933, chap. 384.)
The manner of computing the time of payment of a lump sum was added to the statute in 1935 (Chap. 482). Previously the three-year period began on the day of the payment. The State voluntarily assumed the payment of awards after the expiration of the periods mentioned. The carrier was relieved from an obligation which it had incurred and for which it had been paid. It now asserts a vested right to have the State continue to be generous. Apparently the surplus in the rehabilitation fund which was made up of awards paid by carriers was not needed for the purpose fixed by subdivision 9 of section 15, and the State in a spirit of fairness made a part of the surplus available to relieve employers and carriers from liability in connection with certain reopened cases. If it is to be determined that the carrier has a vested right under section 25-a to have the gifts continue without change in accordance with the section as first enacted, then it will be the obligation of the State for all time to discharge a portion of the carrier’s obligation, and this although the surplus in the rehabilitation fund and the contributions made under section 25-a are exhausted and funds are obtained from general taxation. It seems a novel doctrine that a donor’s largess gives to the donee a vested right to have a gift once made repeated and continued for all time without change or diminution.
Bliss, J., concurs.
Decision and award reversed as against the appellants, and matter remitted to the State Industrial Board to make an award against the Special Fund, with costs against the Board.